Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Withdrawn claims 13-15 and 19-20 are hereby REJOINED as being dependent on an allowable claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 11-17 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record. 
The primary reason for allowance of the claims is the inclusion of the particular structure comprising a communication device comprising: a power generator that converts energy into power; an environmental sensor that detects a state of an ambient environment; a wireless communication circuit that operates upon receipt of power supplied from the power generator; and a controller that controls a transmission interval of data which is transmitted from the wherein the power generator includes a solar cell, the environmental sensor includes an illuminance sensor, and the controller sets an operating interval of the wireless communication circuit in a case where an illuminance detected by the illuminance sensor is lower than a threshold to be longer than an operating interval of the wireless communication circuit in a case where an illuminance detected by the illumination sensor is higher than the threshold. (emphasis added) 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836